Citation Nr: 0935212	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  04-11 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for contact dermatitis of the hands.

2.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral syndrome of the right knee.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from June 1988 
to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied increased disability ratings for the Veteran's 
service-connected right knee and skin disabilities.  

The case was previously before the Board in June 2007, when 
it was remanded for examination of the Veteran.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The service-connected eczema and contact dermatitis is 
manifested by dry scaly skin on the palms of the hands which 
involves less than 5 percent of exposed skin area and less 
than 1 percent of total skin area.  

2.  The service-connected eczema and contact dermatitis is 
not manifested by constant exudation or itching; extensive 
lesions; marked disfigurement; ulceration; extensive 
exfoliation or crusting; systemic or nervous manifestations; 
by being exceptionally repugnant; or requiring systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  

3.  The Veteran's right knee patellofemoral syndrome is 
manifested by flexion to 120 degrees; extension to 0 degrees; 
x-ray evidence of mild degenerative changes, and complaints 
of pain and discomfort.  

4.  The Veteran's right knee patellofemoral syndrome is not 
manifested by the need for assistive aids to walk; 
instability; giving way; locking; effusion; dislocation; 
subluxation; instability; stiffness; or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a service-connected skin disorder have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.118, Diagnostic Codes 7806 (2001, 2008).

2.  The criteria for a rating in excess of 10 percent for 
patellofemoral syndrome of the right knee have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.14, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Veteran was originally provided notice in a 
letter dated July 2002.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  This notice was provided to the 
Veteran in a letter dated July 2007.  The Veteran's claim was 
readjudicated in a supplemental statement of the case dated 
April 2009.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice letters dated July 2002 and April 
2009 notice letter did not fully comply with these 
requirements 

To the extent that the requirements of Vazquez-Flores have 
not been fully met, the presumption of prejudice is overcome 
as the Veteran is reasonably expected to understand what is 
required to substantiate his claim.  The notice letters dated 
in July 2002 and April 2009, that were provided to him, as 
well as the statement of the case and the supplemental 
statements of the case, together provided him with the 
various criteria that are applicable to his claims for 
increased disability ratings and the types of evidence that 
he could submit or information that he could provide to the 
RO that would substantiate his claim.  He indicated that his 
treatment at VA medical facilities and his statements that 
reflect that he has knowledge of the applicable criteria and 
types of evidence he can submit.  

With respect to the duty to assist the Veteran, it is noted 
that medical records have been obtained in connection with 
his claims.  He has been accorded recent Compensation and 
Pension examinations with respect to his service-connected 
skin and right knee disabilities.  Accordingly, the duty to 
assist has been met.  No further VA examination is warranted.  
The medical evidence of record is adequate to rate the 
Veteran's service-connected disabilities.  

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to: service 
treatment records; VA medical treatment records; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the Veteran's claims for increased 
disability ratings.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran. 38 
C.F.R. § 4.3 (2008).

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

A.  Skin Disorder of the Hands

Service connection is in effect for a skin disorder of the 
hands diagnosed as eczema and contact dermatitis.  In June 
2002, the Veteran filed a claim for an increased disability 
rating for his service-connected skin disability.  The 
December 2002 rating decision granted an increased rating of 
10 percent for the Veteran's disability pursuant to 
Diagnostic Code 7806.

In September 1997, a VA examination of the Veteran was 
conducted.  The Veteran reported developing scaling and 
dermatitis of the palms of his hands during service and that 
the condition had persisted and that he treated it sparingly 
with nonprescription topical lotion.  Physical examination 
revealed lichenification, scaling, and xerosis of the palms 
of both hands.  There was no evidence of fissuring or 
erythema, nor was there any evidence of involvement of the 
dorsal surfaces of the hands, back of the hands.

In October 2002, another VA Compensation and Pension 
examination of the Veteran was conducted.  He reported dry, 
thick, scaling skin of the palms of the hands.  Physical 
examination revealed dry skin and scaliness in the skin folds 
of the palm of his hand and the palmar aspect of his fingers.  
A "little bit of cracking skin at the folds" was also 
noted.  

VA medical treatment records dated June to September 2004 
reveal that the Veteran received outpatient dermatology 
treatment for keratosis punctata of the palmar creases of the 
hands.  This was treated with prescription topical medication 
and showed improvement.  

In September 2008, the most recent VA Compensation and 
Pension examination of the Veteran was conducted.  The 
Veteran reported dryness and cracking of the hands.  The 
examiner noted that there had been no active treatment for 
skin disease in the past 12 months.  The diagnosis was dry 
skin, keratosis, with affected less than 5 percent of the 
Veteran's exposed skin area and less than 1 percent of his 
total skin area.  

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating disabilities of the skin, 
effective August 30, 2002.  See 67 Fed. Reg. 49596 (July 31, 
2002).  VA's General Counsel, in a precedent opinion, has 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-2003 (November 19, 
2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

Under the prior rating criteria the Veteran's service-
connected eczema and contact dermatitis of the skin of the 
hands was rated under Diagnostic Code 7806 for eczema.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2001).  Under this 
Diagnostic Code a noncompensable (0%) disability rating 
contemplated a skin disorder with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent disability rating contemplated a 
skin disorder with exfoliation, exudation, or itching if 
involving an exposed surface or extensive area.  A 30 percent 
rating contemplated constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating, the 
highest rating assignable based under this code, contemplated 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant.  
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7806 (1995).

The current rating criteria are effective August 30, 2002.  
Under Diagnostic Code 7806, a 10 percent rating is warranted 
for dermatitis or eczema that involves at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12- month period.  A 
30 percent rating is warranted for dermatitis or eczema that 
involves 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating, the highest disability rating assignable under this 
Diagnostic Code, contemplates more than 40 percent of the 
entire body, or more than 40 percent of exposed areas be 
affected, or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2008).

The Veteran's service-connected skin disability of the hands 
is presently rated as 10 percent disabling.  The 
preponderance of the evidence is against the assignment of a 
disability rating in excess.  The evidence of record reveals 
that the Veteran has dry scaling of the palms of his hands 
with prior cracking which was treated with topical 
medication.  His skin disorder involves less than 5 percent 
of his exposed skin area, and less than 1 percent of his 
total skin area.  There is no evidence that his service-
connected skin disorder is, or has ever been, manifested by:  
constant exudation or itching; extensive lesions; marked 
disfigurement; ulceration; extensive exfoliation or crusting; 
systemic or nervous manifestations; by being exceptionally 
repugnant; or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  
Accordingly, the medical evidence of record does not show 
that any of the criteria warranting the assignment of a 
disability rating in excess of 10 percent have been met under 
either the current, or prior rating criteria.  As such, an 
increased rating must be denied. 

B.  Right Knee

The Veteran is service-connected for patellofemoral syndrome 
of the right knee at a 10 percent disability rating.  He 
asserts that the level of his right knee disability is 
greater than presently rated.  

In September 1997, a VA examination of the Veteran was 
conducted.  The Veteran reported right knee pain which was 
worse with prolonged standing or walking.  Mild 
patellofemoral crepitance of the knees was noted.  Otherwise, 
no abnormality or limitation of motion of the right knee was 
indicated.  The diagnosis was "right knee with mild 
patellofemoral syndrome  . . .  without current known 
residual."  The accompanying x-ray examination report 
revealed normal findings with respect to the right knee 
without any evidence of joint effusion or degenerative 
changes.  

In November 2002 another VA Compensation and Pension 
examination of the Veteran was conducted.  He reported 
symptoms of aching of both knees underneath the kneecap.  The 
Veteran did not use crutches or a cane for ambulation.  
Physical examination of the right knee revealed no effusions 
or warmth, but there was mild tenderness to palpation of the 
right patella.  The Veteran had full range of motion of the 
right knee with flexion to 135 degrees with minimal crepitus 
on range of motion.  X-ray examination revealed mild joint 
space narrowing and early osteophyte formation, but no 
evidence of subluxation.  The accompanying radiology 
examination report revealed an impression of mild 
degenerative changes of the knees being more pronounced in 
the left knee than the right.  

There are a large volume of VA medical treatment records in 
the claims file.  The Board has reviewed all of these 
records.  While there are many orthopedic treatment records, 
they are related to treatment of the Veteran's left knee or 
shoulder.  There are no outpatient treatment records showing 
treatment for the service-connected right knee disability 
which is at issue at present.

In September 2008, the most recent VA Compensation and 
Pension examination of the Veteran was conducted.  The 
Veteran reported symptoms of increasing pain in his right 
knee.  The Veteran reported he was able to stand for 15 to 30 
minutes and walk a quarter of a mile.  No assistive aids were 
necessary to permit the Veteran to walk.  Physical 
examination of the right knee revealed:  no instability; no 
giving way; no locking; no effusion; no dislocation or 
subluxation; no stiffness; and no ankylosis.  Some weakness 
of both knees was indicated.  Range of motion testing of the 
right knee revealed flexion to 120 degrees and extension to 0 
degrees.  No pain on motion was noted, nor was there any 
additional limitation of motion noted with repetitive use.  
X-ray examination of the right knee revealed "equivocal 
medial compartment narrowing - no other degenerative 
findings.  No acute findings." 

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 
4.14 (2007).  Even so, diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59. Johnson 
v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20.  There is no Diagnostic Code to rate patellofemoral 
syndrome.  Accordingly the Veteran's service-connected right 
knee disability is rated by analogy under Diagnostic Code 
5257.  

Diagnostic Code 5257 is used to rate other impairment of the 
knee and specifically contemplates recurrent subluxation or 
lateral instability of the knee in the assignment of 
disability ratings.  A 10 percent contemplates slight 
subluxation or lateral instability.  A 20 percent rating 
moderate subluxation or lateral instability.  Finally, a 30 
percent disability rating is assigned for severe subluxation 
or lateral instability.  The 30 percent disability rating is 
the highest disability rating assigned under this Diagnostic 
Code.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Review of 
the record does not reveal any medical evidence showing any 
subluxation or instability or the right knee accordingly, 
rating the Veteran's right knee patellofemoral syndrome under 
this Diagnostic Code is inappropriate as the disability 
picture presented.  

Diagnostic Code 5003 is used to rate degenerative arthritis 
and requires rating under limitation of motion of the 
affected joints, if such would result in a compensable 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is assigned for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under this Diagnostic Code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

Also under Diagnostic Code 5003, a rating of 20 percent 
rating is possible upon x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
rating can be assigned based upon x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups; however, ratings based on x-ray findings may 
not be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

Limitation of flexion of the leg (knee) is rated under 
Diagnostic Code 5260.  A noncompensable (0%) disability 
rating is warranted if flexion is limited to 60 degrees.  A 
10 percent rating contemplates flexion limited to 45 degrees.  
A 20 percent rating contemplates flexion limited to 30 
degrees.  The highest assignable disability rating of 30 
percent is warranted when flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg (knee) is rated under 
Diagnostic Code 5261.  A noncompensable rating is assigned if 
extension is limited to 5 degrees. A 10 percent rating 
contemplates extension limited to 10 degrees.  A 20 percent 
rating contemplates extension limited to 15 degrees.  A 30 
percent rating is warranted for extension of the knee being 
limited to 20 degrees.  A 40 percent rating contemplates 
extension is limited 30 degrees.  Finally, a 50 percent 
disability rating contemplates extension limited to 45 
degrees, and is the highest disability rating assignable 
under this Diagnostic Code. 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  The normal range of knee motion for VA purposes 
is from zero degrees of extension to 140 degrees of flexion. 
38 C.F.R. § 4.71, Plate II (2008).

Disabilities of the knee may also may be rated on the basis 
of ankylosis under Diagnostic Code 5256, with disability 
rating ranging from 30 to 60 percent based upon the angle of 
fixation of the knee.  However, the medical evidence of 
record does not reveal that the Veteran has any ankylosis of 
the right knee so rating under this Diagnostic Code is also 
inappropriate. 38 C.F.R. § 4.71a, Diagnostic Code 5256.

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5259.  
Again, there is no medical evidence showing any such 
symptomatology of the right knee.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
Veteran's service-connected right knee disability.  The 
medical evidence of record reveals that the Veteran has 
complaints of right knee pain, a very slight limitation of 
flexion of the knee, and some x-ray evidence of mild 
degenerative changes to the right knee, mild joint space 
narrowing and early osteophyte formation, but no evidence of 
subluxation.  Accordingly, the Veteran is most properly rated 
at a 10 percent disability rating for arthritis under 
Diagnostic Code 5003.  A 10 percent rating is properly 
assigned under this Diagnostic Code for x-ray evidence of 
degenerative changes with limitation of motion or a major 
joint, the knee, which is noncompensable unde the appropriate 
Diagnostic Code to rate limitation of motion of the knees.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  The range of motion 
of the right knee as documented in all medical evidence of 
record is essentially normal and does not result in 
limitation of either flexion or extension which would warrant 
a compensable disability rating when considered under 
Diagnostic Codes 5260 or 5261.

As noted above, in general, all disabilities, including those 
arising from a single disease entity, are rated separately, 
and all disability ratings are then combined in accordance 
with 38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

VA's Office of the General Counsel has provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a Veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).  This 
specifically held that separate disability ratings could be 
assigned with one rating under Diagnostic Codes 5003, 5260, 
and/or 5261 for arthritis of the knee, and a separate 
disability rating under Diagnostic Code 5257 for other 
impairment of the knee because the symptoms of subluxation 
and instability are not based upon limitation of motion.  The 
Board has pointed out above, that despite the RO's initial 
assignment of a disability rating under Diagnostic Code 5257, 
there is no evidence of record showing any subluxation or 
instability of the right knee.  As such, a separate 
disability rating under Diagnostic Code 5257 and 5003 are not 
warranted in the instant case.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002) were not subsumed 
into the diagnostic codes under which a Veteran's 
disabilities are rated.  Therefore, the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 (2002), separate from any consideration of 
the Veteran's disability under the diagnostic codes.  DeLuca, 
8 Vet. App. 202, 206 (1995).  Functional loss may occur as a 
result of weakness or pain on motion of the affected body 
part.  38 C.F.R. § 4.40.  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40.

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2002).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45.

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
Veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59.

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluation for his service-connected right 
knee disorder.  The Board has considered the Veteran's claim 
for an increased rating for his musculoskeletal disability 
under all appropriate diagnostic codes.  As stated above, 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 .  This has been 
accomplished in the present case as the Veteran is assigned a 
10 percent disability rating for his right knee disorder.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Finally, as the preponderance of the evidence is against the 
assignment of disability ratings in excess of those indicated 
above, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claims.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).






ORDER

A disability rating in excess of 10 percent for contact 
dermatitis of the hands is denied.

A disability rating in excess of 10 percent for 
patellofemoral syndrome of the right knee is denied.  



____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


